     Case 1:18-cv-01126-NONE-SAB Document 34 Filed 02/05/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8
 9     DR. TARLOCHAN SINGH DDS, et al.,                  Case No.: 1:18−cv−01126−NONE−SAB
10                      Plaintiffs,                      ORDER RE STIPULATION TO
11                                                       CONTINUE MANDATORY
                v.                                       SCHEDULING CONFERENCE
12     LIVINGSTON COMMUNITY HEALTH,
       HILMAR DENTAL CENTER; et al.,                     (ECF No. 33)
13
14                     Defendants.

15
                On February 4, 2021, the parties filed a stipulation to continue the scheduling
16
       conference set in this matter for February 11, 2021. The Court finds that good cause
17
       exists to continue the scheduling conference.
18
                Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
19
                1.      The scheduling conference set for February 11, 2021, is CONTINUED to
20
                        March 4, 2021, at 9:30 a.m. in Courtroom 9; and
21
                2.      The parties shall file a joint scheduling report seven (7) days prior to the
22
                        scheduling conference.
23
24     IT IS SO ORDERED.
25
       Dated:        February 5, 2021
26                                                       UNITED STATES MAGISTRATE JUDGE
27
28



                                                     1
       ____________________________________________________________________________________________
